DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 2-15 and 26-32 in the reply filed on 2/22/2022 is acknowledged.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or
under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with
one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 111(b)
as follows:
The later-filed application must be an application for a patent for an invention which is
also disclosed in the prior application (the parent or original nonprovisional application or
provisional application). The disclosure of the invention in the parent application and in the
later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or
the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir.
1994)

adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35
U.S.C. 112, first paragraph for one or more claims of this application.
The earliest priority date is 03/31/2017 for provision application 62/479965. However,
the provisional application does not disclose “synchronization signals” as recited in the claims. Therefore, the priority date (03/31/2017) is disqualified for the priority date. The qualified priority date is 6/16/2017 for provisional application 62/521110 which is after the effective filing date of reference of Guo (4/12/17).

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-15 and 26-39 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Guo et al. (US 20180302889 A1 – hereinafter “Guo”).
Claim 2:
Guo discloses a method comprising: 
sending, by a network device (Abstract discloses “from a base station (BS)”), beam failure recovery information to a user equipment (UE) (Abstract discloses “a user equipment (UE)” and “receiving, from a base station (BS)”), the beam failure recovery information indicating synchronization signals for beam failure recovery (¶198 discloses “The DL RS can be SSB (SS block)”), reference signals for beam failure recovery (Abstract discloses “at least one beam failure detection reference signal (RS)”), and time-domain or frequency-domain locations of random access channel (RACH) resources for beam failure recovery that are associated with the synchronization signals for beam failure recovery (¶20 discloses “the beam failure recovery request associated with a quality measurement of the at least one beam failure detection RS over a PRACH”; ¶16 discloses “a network access and a radio resource management (RRM) are enabled by physical layer synchronization signals”; ¶113; ¶120 discloses “Synchronization signals can be used for coarse timing and frequency acquisitions”), at least one of the reference signals for beam failure recovery not being associated with the RACH resources for beam failure recovery (Abstract discloses “at least one beam failure detection reference signal (RS) and at least one new candidate beam RS over a downlink channel”; ¶92 discloses “DL signals can include data signals conveying information content, control signals conveying DL control information (DCI), and reference signals (RS) that are also known as pilot signals. An eNodeB transmits data information through a physical DL shared channel (POSCH). An eNodeB transmits DCI through a physical DL control channel (PDCCH) or an Enhanced PDCCH (EPDCCH).”); and 
receiving, by the network device from the UE (¶206 discloses “The UE can choose a first PRACH resource for beam failure recovery request transmission (i.e. link reconfiguration request transmission)”), an indication of at least one of the synchronization signals for beam failure recovery over the RACH resources for beam failure recovery (¶206 discloses “SSB index b is associated with a first PRACH resource in the configuration for beam failure recovery configuration”; ¶228 discloses “second UL channel is NR-PRACH channel”; ¶245).

Claims 3, 10, 27, and 34:
Guo discloses the method of claim 2, wherein each of the synchronization signals for beam failure recovery is associated with at least one of the RACH resources for beam failure recovery (¶206 discloses “SSB index b is associated with a first PRACH resource in the configuration for beam failure recovery configuration”).
Claims 4, 11, 28, and 35:
Guo discloses the method of claim 2, wherein the beam failure recovery information further indicates a preamble sequence for the RACH resources for beam failure recovery (¶245 discloses “second UL channel for beam recovery request transmission can be the PRACH channel and a subset of preamble sequences is configured for beam recovery request through system information message or high layer signaling (e.g., RRC message)”).
Claims 5, 12, 29, and 36:
Guo discloses the method of claim 2, further comprising sending, by the network device, a radio resource control (RRC) message to the UE (¶204 discloses “The UE can be requested to use the configuration of actually transmitted SSBs signaling by RMSI and/or RRC signaling”) indicating that at least one of the synchronization signals for beam failure recovery is quasi-co-located (¶195 discloses “The UE can also be requested to calculate the index of one RS resource that corresponds to the BPL or spatial QCL assumption.”).
Claims 6, 13, 30, and 37:
Guo discloses the method of claim 2, further comprising sending, by the network device in response to receiving the indication of the at least one synchronization signal for beam failure recovery over the RACH resources for beam failure recovery (¶20 discloses “the beam failure recovery request associated with a quality measurement of the at least one beam failure detection RS over a PRACH”; ¶16 discloses “a network access and a radio resource management (RRM) are enabled by physical layer synchronization signals”; ¶113; ¶120 discloses “Synchronization signals can be used for coarse timing and frequency acquisitions”), a beam failure recovery message to the UE over a control channel, the beam failure recovery message configuring the UE to perform a beam failure recovery procedure (Abstract discloses “A method of a user equipment (UE) for a beam failure recovery procedure”; ¶148 discloses “the beam recovery response is signaling indicating the UE to switch the beam of control channel to a new beam. The signaling can be RRC signaling, MAC-CE or L1 DCI signaling in common control channel. In one example, the beam recovery response is that the UE decodes DCI in control channel by assuming the gNB uses the recommended beam in the beam recovery request message within the configured time window.”).
Claims 7, 14, 31, and 38:
Guo discloses the method of claim 6, wherein the control channel comprises a physical downlink control channel (PDCCH) (¶92 discloses “An eNodeB transmits DCI through a physical DL control channel (PDCCH) or an Enhanced PDCCH (EPDCCH).”).
Claims 8, 15, 32, and 39:
Guo discloses the method of claim 6, wherein the control channel is quasi-co-located with the at least one synchronization signal identified by the indication received over the RACH resources for beam failure recovery (Claim 4 discloses “a physical dedicated control channel (PDCCH) is transmitted in the dedicated CORESET to the UE using at least one of a beam pair link (BPL) or spatial quasi co-locate (QCL) assumption information”).
Claim 9:
Guo discloses a network device  (Abstract discloses “from a base station (BS)”) comprising: a processor (¶19); and a non-transitory computer readable storage medium storing programming for execution by the processor (¶23), the programming including instructions to …
Guo discloses the remaining elements recited in claim 9 for at least the reasons discussed in claim 2 above.
Claim 26:
Claim 26 differs from claim 2 in that “all of the reference signals for beam failure recovery not associated with the RACH resources for beam failure recovery.”  Guo’s Abstract discloses “at least one beam failure detection reference signal (RS) and at least one new candidate beam RS over a downlink channel”; ¶92 discloses “DL signals can include data signals conveying information content, control signals conveying DL control information (DCI), and reference signals (RS) that are also known as pilot signals. An eNodeB transmits data information through a physical DL shared channel (PDSCH). An eNodeB transmits DCI through a physical DL control channel (PDCCH) or an Enhanced PDCCH (EPDCCH).”  Therefore, it seems Guo teaches that the beam failure detection reference signal (RS) and RACH resources are independent; and therefore, “not associated.”
Guo discloses the remaining elements recited in claim 9 for at least the reasons discussed in claim 2 above.
Claim 33:
Guo discloses a network device  (Abstract discloses “from a base station (BS)”) comprising: a processor (¶19); and a non-transitory computer readable storage medium storing programming for execution by the processor (¶23), the programming including instructions to …
Guo discloses the remaining elements recited in claim 33 for at least the reasons discussed in claims 2 and 26 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached at (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ross Varndell/Primary Examiner, Art Unit 2666